DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on September 30, 2019.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Henke (US 6668751).
Concerning claim 1, the Stobie prior art reference teaches a prosthetic heart valve delivery system (Figure 2; 20) comprising: an implantable heart valve (Figure 2; 22) which is a particular model, which would be among different models associated with a manufacturer, given this particular heart valve is manufactured by Edwards Lifesciences which manufactures many different models of heart valves; a valve holder (Figure 2; 20) having a stationary part attached to the heart valve with sutures to form an assembly (Figure 3A-D; 42 | Column 7, Line 58 – Column 8, Line 4), wherein the valve holder further has a movable part with a proximal end visible from a proximal end of the assembly (Figure 3A-B; 72, 103), the movable part being movable with respect to the stationary part from an undeployed position (Figure 3A, 36) to a deployed position (Figure 3B; 36); and a valve delivery handle having a distal end adapted to engage the proximal end of the movable part and convert the moveable part and convert the heart valve to its delivery configuration (Figure 1A-C and 3-D; 30), but it does not specifically teach the valve holder having a first color, the movable part being in a second color distinct from the first color, or the handle having a grip in the second color.  
However, the Kieturakis reference teaches a medical device, wherein the device may have parts which are to be moved for operation with respect to other parts, therein defining it as being in the same field of endeavor, wherein said parts may be color coded to aid the surgeon in use of the apparatus (Column 2, Lines 58-61), wherein the stationary parts are a first color and the moveable parts are a second distinct color different from the first color (Column 24, Lines 16-27).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the valve holder of the Stobie reference be of a first color and the moveable part that is movable with respect to the valve holder be in a second color distinct from the first color as in the Kieturakis reference to allow a user to distinguish the movable part from the remainder of the delivery system, therein identifying it as a movable part and making the apparatus more user friendly and to aid the surgeon in use of the apparatus (Kieturakis; Column 2, Lines 58-61 | Column 24, Lines 16-27).  
Furthermore, given the valve delivery handle is also a movable part intended to move with the movable part, a person having ordinary skill in the art would be motivated to have a portion of the delivery handle be of the second color, wherein the Henke reference teaches a system for identifying hand tools using a color coded system, therein making it an analogous art to the Kieturakis reference, wherein the Henke reference teaches a system including a handle having a grip in a certain color, and having an operative member to be coupled with the handle in the same color, therein associating the two parts that are to be coupled (Column 1, Line 63 – Column 2, Line 6).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the valve delivery handle of the Stobie reference include a grip in the second color to associate the handle with the movable part, the movable part also being in the second color, to identify the handle and the movable part as being two parts that are to be coupled to one another (Henke; Column 1, Line 63 – Column 2, Line 6).
Concerning claim 6, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 1, wherein the Stobie reference further teaches the heart valve including flexible stent commissures projecting in an outflow direction (Figure 2; 26), and flexible leaflets distributed about a central valve axis and supported between the flexible commissures (Figure 2; 44), and the stationary part attaches to an inflow side of the valve (Figure 3A; 42), wherein the movable part comprises a post that initially rotates about and then translates along the valve axis and passes distally through a central bore of stationary part to constrict the commissure tips radially inward in the deployed position (Figures 3A-D; 36 | Column 5, Lines 1-9).
Concerning claim 7, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 6, wherein the Stobie reference further teaches the heart valve further including filaments that are attached to the holder and extend through the heart valve and cross over between tips of the flexible commissures (Figures 3A-D; 32, 34); and wherein a distal end of the post contacts the filaments along the valve axis so as to push them in a distal direction and constrict the commissure tips radially inward (Column 5, Lines 1-21).
Concerning claim 8, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 6, wherein the Stobie reference further teaches an adapter (Figure 2; 72) sutured to the post such that the adapter and valve delivery handle can be removed while the stationary part remains sutured to the heart valve and the post remains locked in the deployed position (Figures 3A-D; 72, 100), wherein it would be obvious to a person having ordinary skill in the art to have the adapter be of the second color given it is a movable part.
Claims 2 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Henke (US 6668751) as applied to claims 1 and 6-8 above, and further in view of Tomaschko (US 2003/0047126).
Concerning claim 2, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 1, but does not specifically teach the second color being associated with the particular model of heart valves and is distinct from colors used on valve holders and handles for other models of heart valves of the manufacturer.
However, the Tomaschko reference teaches a system for identifying medical devices, therein being in the same field of endeavor, wherein the reference teaches that color may be utilized to identify one or more characteristics in a medical device ([¶ 0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second color of the Stobie, Kieturakis, and Henke reference be associated with the particular model of heart valve, which would have different characteristics from the other models of heart valves, and to have a distinct color from colors used on valve holders and handles for other models of heart valves of the manufacturer to specifically identify the specific characteristics of this specific model of heart valve relative to other models of heart valves (Tomaschko; [¶ 0010]).  Furthermore, it is noted by the examiner that the Specification of the Instant Application does not teach any criticality of the second color being used to distinguish between models as opposed to another other color associated with the device, therein making it a matter of obvious design choice given the device would perform equally well in distinguishing between different models regardless of what specific color associated with the device is used as long as it is distinguished from colors of other models.
Concerning claim 10, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 1, but does not specifically teach instructions for the converting the heart valve to the delivery configuration that references both each part being manipulated and its color.
However, the Tomaschko reference teaches a system for identifying medical devices, therein being in the same field of endeavor, wherein the reference teaches that color may be utilized to identify one or more characteristics in a medical device, and further teaches a key to be used as a guide to which characteristic is represented by a particular color ([¶ 0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have instructions for the converting the heart valve to the delivery configuration reference each part being manipulated and its color, to provide a guide on how to use the device and what a particular color represents (Tomaschko; [¶ 0010]).
Claims 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Henke (US 6668751) as applied to claims 1 and 6-8 above, and further in view of Ranalletta et al. (US 7922711, hereinafter Ranaletta).
Concerning claims 3 and 4, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 1,  the wherein the Stobie reference further teaches the system including a storage jar sleeve (Figure 4A; 106) configured to protect the heart valve from damage inside a storage jar (Figure 4A; 102), the sleeve having a jar clip on one end to which the valve holder is attachable (Figure 4A; 104) wherein the jar clip, valve holder, and movable part are visible from above when they are in the jar, but it does not specifically teach the jar clip on one end in a color distinct from the second color or a movement indicator on the jar clip in the second color that indicates the direction of movement of the movable part relative to the valve holder to convert the heart valve to its delivery configuration.
However, the given the jar clip is intended to be a stationary part, and not associated with any other movable part, a person having ordinary skill in the art would find it obvious to have the jar clip be in the first color, which is a color distinct from the second color.
Furthermore, the Ranaletta reference teaches a medical device including indicators for movable parts, therein defining it as being in the same field of endeavor, wherein the device includes a clip mechanism (Figure 1; 40), which has a movement indicator thereon, the movement indicator being a rotation arrow (Figure 1; 48), in a color matching that of another part of the mechanism (Figure 1; 30) that indicates the direction of movement of a moveable part coupled to the mechanism (Column 14, Lines 46-63).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a movement indicator thereon as in the Ranaletta reference, having the movable part rotate relative to the valve holder in the direction of the movement indicator rotation arrow to allow a user to identify the necessary direction to turn the moveable part (Ranaletta; Column 14, Lines 46-63), and wherein it would further be obvious to have said movement indicator be in the second color given it is associated with the moving parts.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Henke (US 6668751) as applied to claims 1 and 6-8 above, and further in view of Lemmon (US 2005/0085904).
Concerning claim 5, the combination of the Stobie, Kieturakis, and Henke references as discussed above teaches the delivery system of claim 1, but it does not specifically teach the system including an annulus sizer having a grip in the second color.  
However, the Lemmon reference teaches a heart valve system, wherein the system includes an annulus sizer (Figure 1; 10) having a grip (Figure 1; 24).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the delivery system of the Stobie, Kieturakis, and Henke combination include an annulus sizer as in the Lemmon reference to select a properly sized heart valve to match a patient (Lemmon; [¶ 0008]).
Although the Lemmon reference does not teach the color of the grip of the annulus sizer, the specification of the instant application does not teach any criticality of the grip of the sizer being specifically in the second color.
Therefore, a person having ordinary skill in the art could make the grip in the second color, which would perform equally well as the claimed invention since the color would not affect the clips functionality, to associate it with the grip of the delivery handle (Henke; Column 1, Line 63 – Column 2, Line 6).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Henke (US 6668751) as applied to claims 1 and 6-8 above, and further in view of Bakos et al. (US 2004/0122462, hereinafter Bakos).
Concerning claim 9, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 8, but it does not specifically teach the valve holder, the post, and the adapter each having a color that is in contrast to one another such that the holder is visually distinguishable from the post and the adapter, and the post being visually distinguishable from the adapter.
However, the Bakos reference teaches a medical device being formed of a number of different parts, wherein the parts include a color-coding system for distinguishing each of the parts, therein defining it as being in the same field of endeavor, wherein the reference teaches that indicia such as color may be used to designate different sections or segments, or attributes to different portions of the device ([¶ 0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the valve holder, the post, and the adapter of the Stobie, Kieturakis, and Ranaletta combination each have a color that is in contrast to one another such that the holder is visually distinguishable from the post and the adapter, and the post being visually distinguishable from the adapter as in the Bakos reference, to designate different sections or segments, or attributes to different portions of the device (Bakos; [¶ 0033]).
Claims 11 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis), and Ranalletta et al. (US 7922711, hereinafter Ranaletta).
Concerning claim 11, the Stobie prior art reference teaches a prosthetic heart valve delivery system (Figure 2; 20) comprising: an implantable heart valve (Figure 2; 22) which is a particular model, which would be among different models associated with a manufacturer, given this particular heart valve is manufactured by Edwards Lifesciences which manufactures many different models of heart valves; a valve holder (Figure 2; 20) having a stationary part attached to the heart valve with sutures (Figure 3A-D; 42 | Column 7, Line 58 – Column 8, Line 4), wherein the valve holder further has a movable part (Figure 3A-B; 72, 103), the movable part being movable with respect to the stationary part from an unlocked position (Figure 3A, 36) to a locked position (Figure 3B; 36); and a valve delivery handle having a distal end adapted to engage the proximal end of the movable part (Figure 1A-C and 3-D; 30), and a storage jar sleeve (Figure 4A; 106) configured to protect the heart valve from damage inside a storage jar (Figure 4A; 102), the sleeve having a jar clip on one end to which the valve holder is attachable (Figure 4A; 104) wherein the jar clip, valve holder, and movable part are visible from above when they are in the jar, but it does not specifically teach the valve holder having a first color, the movable part being in a second color distinct from the first color, the handle having a grip in the second color, the jar clip on one end in a color distinct from the and second color, or a movement indicator on the jar clip in the second color that indicates the direction of movement of the movable part relative to the valve holder to convert the heart valve to its delivery configuration.  
However, the Kieturakis reference teaches a medical device, wherein the device may have parts which are to be moved for operation with respect to other parts, therein defining it as being in the same field of endeavor, wherein said parts may be color coded to aid the surgeon in use of the apparatus (Column 2, Lines 58-61), wherein the stationary parts are a first color and the moveable parts are a second distinct color different from the first color (Column 24, Lines 16-27).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the valve holder of the Stobie reference be of a first color and the moveable part that is movable with respect to the valve holder be in a second color distinct from the first color as in the Kieturakis reference to allow a user to distinguish the movable part from the remainder of the delivery system, therein identifying it as a movable part and making the apparatus more user friendly and to aid the surgeon in use of the apparatus (Kieturakis; Column 2, Lines 58-61 | Column 24, Lines 16-27), wherein it would be further obvious to have the jar clip be in the first color, which is a color distinct from the second color, given the jar clip is intended to be a stationary part, and not associated with any other movable part.
Furthermore, the Ranaletta reference teaches a medical device including indicators for movable parts, therein defining it as being in the same field of endeavor, wherein the device includes a clip mechanism (Figure 1; 40), which has a movement indicator thereon, the movement indicator being a rotation arrow (Figure 1; 48), in a color matching that of another part of the mechanism (Figure 1; 30), that indicates the direction of movement of a moveable part coupled to the mechanism (Column 14, Lines 46-63).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention include a movement indicator thereon as in the Ranaletta reference, having the movable part rotate relative to the valve holder in the direction of the movement indicator rotation arrow to allow a user to identify the necessary direction to turn the moveable part (Ranaletta; Column 14, Lines 46-63), and wherein it would further be obvious to have said movement indicator be in the second color given it is associated with the moving parts.
Concerning claim 13, the combination of the Stobie, Kieturakis, Henke, and Ranaletta references as discussed above teaches the delivery system of claim 11, wherein the Stobie reference further teaches the heart valve including flexible stent commissures projecting in an outflow direction (Figure 2; 26), and flexible leaflets distributed about a central valve axis and supported between the flexible commissures (Figure 2; 44), and the stationary part attaches to an inflow side of the valve (Figure 3A; 42), wherein the movable part comprises a post that initially rotates about and then translates along the valve axis and passes distally through a central bore of stationary part to constrict the commissure tips radially inward in the deployed position (Figures 3A-D; 36 | Column 5, Lines 1-9).
Concerning claim 14, the combination of the Stobie, Kieturakis, Henke, and Ranaletta references as discussed above teaches the delivery system of claim 13, wherein the Stobie reference further teaches the heart valve further including filaments that are attached to the holder and extend through the heart valve and cross over between tips of the flexible commissures (Figures 3A-D; 32, 34); and wherein a distal end of the post contacts the filaments along the valve axis so as to push them in a distal direction and constrict the commissure tips radially inward (Column 5, Lines 1-21).
Concerning claim 15, the combination of the Stobie, Kieturakis, Henke, and Ranaletta references as discussed above teaches the delivery system of claim 13, wherein the Stobie reference further teaches the valve holder being configured such that the post is prevented from translating axially until it has been rotated a certain angular extent (Column 10, Line 51 – Column 11, Line 3).
Concerning claim 16, the combination of the Stobie, Kieturakis, Henke, and Ranaletta references as discussed above teaches the delivery system of claim 13, wherein the Stobie reference further teaches an adapter (Figure 2; 72) sutured to the post such that the adapter and valve delivery handle can be removed while the stationary part remains sutured to the heart valve and the post remains locked in the deployed position (Figures 3A-D; 72, 100), wherein it would be obvious to a person having ordinary skill in the art to have the adapter be of the second color given it is a movable part.
Claims 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis), and Ranalletta et al. (US 7922711, hereinafter Ranaletta) as applied to claims 11 and 13-16 above of Tomaschko (US 2003/0047126).
Concerning claim 12, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 11, but does not specifically teach the second color being associated with the particular model of heart valves and is distinct from colors used on valve holders and handles for other models of heart valves of the manufacturer.
However, the Tomaschko reference teaches a system for identifying medical devices, therein being in the same field of endeavor, wherein the reference teaches that color may be utilized to identify one or more characteristics in a medical device ([¶ 0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second color of the Stobie, Kieturakis, and Ranaletta reference be associated with the particular model of heart valve, which would have different characteristics from the other models of heart valves, and to have a distinct color from colors used on valve holders and handles for other models of heart valves of the manufacturer to specifically identify the specific characteristics of this specific model of heart valve relative to other models of heart valves (Tomaschko; [¶ 0010]).  Furthermore, it is noted by the examiner that the Specification of the Instant Application does not teach any criticality of the second color being used to distinguish between models as opposed to another color associated with the device, therein making it a matter of obvious design choice given the device would perform equally well in distinguishing between different models regardless of what specific color associated with the device is used as long as it is distinguished from colors of other models.
Concerning claim 20, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 11, but does not specifically teach instructions for the converting the heart valve to the delivery configuration that references each part being manipulated and its color.
However, the Tomaschko reference teaches a system for identifying medical devices, therein being in the same field of endeavor, wherein the reference teaches that color may be utilized to identify one or more characteristics in a medical device, and further teaches a key to be used as a guide to which characteristic is represented by a particular color ([¶ 0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have instructions for the converting the heart valve to the delivery configuration reference  each part being manipulated and its color to provide a guide on how to use the device and what a particular color represents (Tomaschko; [¶ 0010]).
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis), and Ranalletta et al. (US 7922711, hereinafter Ranaletta) as applied to claims 11 and 13-16 above of Bakos et al. (US 2004/0122462, hereinafter Bakos).
Concerning claim 17, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 16, but it does not specifically teach the valve holder, the post, and the adapter each having a color that is in contrast to one another such that the holder is visually distinguishable from the post and the adapter, and the post being visually distinguishable from the adapter.
However, the Bakos reference teaches a medical device being formed of a number of different parts, wherein the parts include a color-coding system for distinguishing each of the parts, therein defining it as being in the same field of endeavor, wherein the reference teaches that indicia such as color may be used to designate different sections or segments, or attributes to different portions of the device ([¶ 0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the valve holder, the post, and the adapter of the Stobie, Kieturakis, and Ranaletta combination each have a color that is in contrast to one another such that the holder is visually distinguishable from the post and the adapter, and the post being visually distinguishable from the adapter as in the Bakos reference, to designate different sections or segments, or attributes to different portions of the device (Bakos; [¶ 0033]).
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis), and Ranalletta et al. (US 7922711, hereinafter Ranaletta) as applied to claims 11 and 13-16 above, and further in view of Henke (US 6668751).
Concerning claim 18, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 11, but does not specifically teach a grip of the valve delivery handle being in the second color.
However, given the valve delivery handle is also a movable part intended to move with the movable part, a person having ordinary skill in the art would be motivated to have a portion of the delivery handle be of the second color, wherein the Henke reference teaches a system for identifying hand tools using a color coded system, therein making it analogous art to the Kieturakis reference, wherein the Henke reference teaches a system including a handle having a grip in a certain color, and having an operative member to be coupled with the handle in the same color, therein associating the two parts that are to be coupled (Column 1, Line 63 – Column 2, Line 6).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the handle of the Stobie reference include a grip in the second color to associate the handle with the movable part, the movable part also being in the second color, to identify the handle and the movable part as being two parts that are to be coupled to one another (Henke; Column 1, Line 63 – Column 2, Line 6).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stobie (US 6966925) in view of Kieturakis et al. (US 5607443, hereinafter Kieturakis) and Ranalletta et al. (US 7922711, hereinafter Ranaletta) as applied to claims 11 and 13-16 above, and further in view of Lemmon (US 2005/0085904).
Concerning claim 5, the combination of the Stobie, Kieturakis, and Ranaletta references as discussed above teaches the delivery system of claim 27, but it does not specifically teach the system including an annulus sizer having a grip in the second color.  
However, the Lemmon reference teaches a heart valve system, wherein the system includes an annulus sizer (Figure 1; 10) having a grip (Figure 1; 24).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the delivery system of the Stobie, Kieturakis, and Ranaletta combination include an annulus sizer as in the Lemmon reference to select a properly sized heart valve to match a patient (Lemmon; [¶ 0008]).  
Although the Lemmon reference does not teach the color of the grip of the annulus sizer, the Specification of the Instant Application does not teach any criticality of the grip of the sizer being specifically in the second color.  
Therefore, a person having ordinary skill in the art could make the grip in the second color, which would perform equally well as the claimed invention since the color would not affect the functionality of the system in any specific way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Haak et al. reference (US 5573529) teaches a color-coding system for surgical instruments; the Wehrstein et al. reference (US 2006/0004406) teaches a surgical instrument that includes a plurality of subsets of working parts being visually distinguishable from members of each other subset of working parts by color; the Thompson et al. reference (US 2012/0142798) teaches providing different colors as a means of distinguishing different models or sizes of implants from each other ([¶ 0008]); and the Rashman reference (US 6223440) teaches surgical instruments having grips with specific colors to assist in the segregation of certain instruments from others.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/12/2022